Citation Nr: 1201725	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-31 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected chronic headaches prior to March 26, 2010.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected chronic headaches since March 26, 2010.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected chronic strain of the right knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active service from July 1996 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama. 

During the pendency of the appeal, an April 2009 rating decision granted the Veteran an increased 10 percent disability rating for the chronic strain of the right knee, effective January 26, 2007, the date of the Veteran's claim for an increased rating.   Also, during the pendency of the appeal, a June 2011 rating decision granted the Veteran a 10 percent disability rating for migraine headaches, effective March 26, 2010.  Inasmuch as higher ratings are available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2011 the Board remanded the issues on appeal in order for the Veteran to be afforded new VA examination; the Veteran was afforded a new VA migraine examination in March 2011.  As the requested development for the issue of an increased rating for the service-connected chronic headaches has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of an increased disability rating for the service-connected chronic strain of the right knee is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

Since January 26, 2007, the Veteran's service-connected chronic headaches are shown to be productive of migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; however, they are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Since January 26, 2007, the criteria for a 30 percent disability rating for the service-connected chronic headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants a 30 percent disability rating for the service-connected chronic headaches.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service treatment records and reports of his post-service care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The Veteran's service-connected chronic headaches are currently rated as noncompensable prior to March 26, 2010, and as 10 percent disabling since March 26, 2010.  After a careful review of the Veteran's claims file the Board finds that the Veteran's chronic headaches warrant a 30 percent disability rating effective January 26, 2007, the date of his claim for an increased disability rating.

The Veteran's chronic headaches have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated at 10 percent.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated at 30 percent.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated at 50 percent.  38 C.F.R. § 4.124a.

At the Veteran's March 2007 VA examination it was noted that the Veteran had weekly migraine headaches; however, they were not prostrating and ordinary activities were possible.  It was noted that during a migraine he would have decreased concentration and poor social skills.  There would also be decreased interaction with the students he taught or he would cancel class.

The Veteran was then afforded a VA examination in March 2011 where it was noted that he had intermittent migraines which would occur two to three times a month and last for two or so hours.  When having a migraine he would go to bed and cover up, and had to take time off of work because he would be unable to go; his migraines were also associated with nausea, vomiting, and sensitivity to light. 

The Board finds that based on the evidence of record the Veteran's chronic headaches are manifested by characteristic prostrating attacks occurring on an average once a month over last several months, and thus meet the criteria for a 30 percent disability rating.  The Board notes that while the March 2011 VA examination states that the Veteran's headaches are two to three times a month and he was unable to work, it was also noted that he worked as a teacher's aide for three months and that over the preceding 12 months he missed five days of work because of his headaches.  The Board finds that missing five days of work in a one year time period is not evidence of completely prostrating with prolonged attacks productive of severe economic inadaptability.  Thus, the Board finds that the Veteran warrants an increased 30 percent disability rating for the service connected chronic headaches effective January 26, 2007, the date of the Veteran's claim.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's chronic headaches are contemplated by the rating criteria.  In addition, there is no evidence of hospitalizations and as discussed above, there is no evidence that there is marked interference with employment.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that the Veteran's chronic headaches are manifested by migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  Thus, the Veteran's service connected chronic headaches warrants an increased rating of 30 percent, effective January 26, 2007.

ORDER

Effective January 26, 2007, a 30 percent disability rating for service-connected chronic headaches is granted, subject to the regulation controlling disbursement of VA monetary benefits.  


REMAND

Unfortunately, another remand is required in this case as to the issue of an increased disability rating for the service-connected chronic strain of the right knee.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

At the end of the March 2011 VA examination report the examiner noted that further tests, including X-ray studies, were ordered, and the report would be available later.  However, the Board finds that there are no additional test or X-ray studies associated with the Veteran's claims file.  Thus, the Board finds that the RO/AMC must obtain reports of any outstanding studies, and if those reports cannot be obtained then the RO/AMC must document all steps taken. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall determine whether additional diagnostic test results, to include X-ray studies, identified in the March 2011 VA examination report have been conducted.  If so, results of such studies must be associated with the Veteran's claims file.  If such studies have not been conducted, the Veteran shall be scheduled for additional diagnostic testing as directed in the March 2011 VA examination report.

Following completion of the indicated studies, the appropriate VA examiner is directed to determine the level of right knee impairment.  The claims file, including a copy of this Remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report.  The need for further examination of the Veteran will be left to the discretion of the reviewing examiner.  The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


